Notice of Pre-AIA  or AIA  Status
1.           The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.          The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 20, and 21, prior art of record does not fairly teach or suggest a customer premise power injector for DC powering a network element of an optical wide area network and that is disposed for use between a subscriber terminal and the network element, wherein the customer premise power injector comprising of:
a first electrical port that is coupled to a first transmission line for coupling to the subscriber terminal;
a second electrical port that is coupled to a second transmission line for coupling to the network element;
a third electrical port that is coupled to mains power; 
a DC power source that is coupled to the third electrical port for converting the mains power to a DC power; and 
an electrical coupling device that is coupled to the first and to the second electrical ports to pass subscriber communications from the subscriber terminal received from the first electrical port to the second electrical port, and to pass communications from the network element received from the second electrical port to the first electrical port, 

                    wherein the electrical coupling device further provides the DC power having additional current than the detection current through the second electrical port, and 
                    wherein the predetermined load indicates coupling of the network element and the power requirements of the network element.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
              Hazani (US Patent Application Publication No: 2022/0077677 A1) is cited to show a method and system of power distributions (see abstract and 250 in fig. 4) over power conductors (246, 423, fig. 4) to power consuming devices (218, fig. 4).
             Mestezky (US Patent Application Publication No: 2021/0159941 A1) is cited to show communication systems and methods over direct current (DC) power conductors (see abstract and figs. 4, 10) to remote units (404, fig. 4).

             Struhsaker et al. (US Patent Application Publication No: 2002/0090962 A1) is cited to show a method and system for providing power (see abstract) to network elements (see fig. 1, 2, 3, 4) and subscribers (see figs. 3, 4) by using AC to DC converter (see paragraphs 0083, 0088 and 290, fig. 2), interfaces (330, 305, fig. 3 and NT 220, fig. 4), and a DC/DC converter (see paragraph 0095 and 315, fig. 3). 

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636